TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00108-CV


City of Austin, Appellant

v.

Ryan-O Excavating, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN300901, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On May 27, 2005, we granted the parties' request for abatement of this appeal 
pending approval of a settlement by appellant's governing body.  The parties have notified us that
on July 28, appellant's governing body approved the settlement and the case was resolved.  On
August 26, the parties filed a joint motion to reinstate the appeal and requested dismissal with costs
assessed against appellant.  We therefore grant the joint motion, reinstate the appeal, and order the
case dismissed with costs assessed against appellant.

  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed
Filed:   September 1, 2005